 


109 HR 3145 IH: Mandatory IDEA Full Funding Compromise Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3145 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Bass (for himself, Mr. Ferguson, Mr. Simmons, Mr. Van Hollen, Mr. Ramstad, Mr. Bradley of New Hampshire, and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend part B of the Individuals with Disabilities Education Act to provide full Federal funding of such part. 
 
 
1.Short titleThis Act may be cited as the Mandatory IDEA Full Funding Compromise Act.  
2.Amendments to IDEA Section 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to read as follows: 
 
(i)Funding 
(1)In generalFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated—  
(A)$14,648,647,143 or 25.7 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2006, and there are hereby appropriated $4,058,947,143 or 7.1 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2006, which shall become available for obligation on July 1, 2006, and shall remain available through September 30, 2007; 
(B)$16,938,917,714 or 28.9 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2007, and there are hereby appropriated $6,349,217,714 or 10.8 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2007, which shall become available for obligation on July 1, 2007, and shall remain available through September 30, 2008; 
(C)$19,229,188,286 or 32.3 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2008, and there are hereby appropriated $8,639,488,286 or 14.5 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2008, which shall become available for obligation on July 1, 2008, and shall remain available through September 30, 2009;  
(D)$21,519,458,857 or 35.3 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2009, and there are hereby appropriated $10,929,758,887 or 17.9 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2009, which shall become available for obligation on July 1, 2009, and shall remain available through September 30, 2010; 
(E)$23,809,729,429 or 38.1 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2010, and there are hereby appropriated $13,220,029,429 or 21.2 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2010, which shall become available for obligation on July 1, 2010, and shall remain available through September 30, 2011; 
(F)$26,100,000,000 or 40 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2011, and there are hereby appropriated $15,510,300,000 or 21.3 percent of the amount determined under paragraph (2), whichever is less, for fiscal year 2011, which shall become available for obligation on July 1, 2011, and shall remain available through September 30, 2012; and  
(G)40 percent of the amount determined under paragraph (2) for fiscal year 2012 and each subsequent fiscal year, and there are hereby appropriated 21.3 percent of the amount determined under paragraph (2) for fiscal year 2012 and each subsequent fiscal year, which shall become available for obligation (A) with respect to fiscal year 2012, on July 1, 2012, and shall remain available through September 30, 2013, and (B) with respect to each subsequent fiscal year, on July 1 of that fiscal year and shall remain available through September 30 of the succeeding fiscal year.  
(2)AmountThe amount referred to in each of subparagraphs (A) through (G) of paragraph (1) is the product of— 
(A)the number of children with disabilities in all States who are receiving special education and related services— 
(i)aged 3 through 5 if the State is eligible for a grant under section 619; and 
(ii)aged 6 through 21; and 
(B)the average per-pupil expenditure in public elementary and secondary schools in the United States.. 
 
